DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squicciarini (US 20050080318 A1, April 14, 2005).
Regarding claim 1, Squicciarini teaches a medical endodevice (100, Fig. 1) for an intervention inside a human or animal body, comprising: an elongated liaising structure (120, Fig. 1) having a distal end arrangeable inside a body of a human or animal being (e.g., [0022]) and a proximal end arrangeable outside the body while the distal end is inside the body, an intervention tool (construed as “working tool” [0033], [0035]) arranged to manipulate a target tissue inside the human or animal body, and a positioning unit, wherein the intervention tool is arranged at the distal end of the liaising structure, the positioning unit (comprising 132, 140, Fig. 1) has a moving formation (e.g., 132, Fig. 1) arranged to dislocate the intervention tool relative to the target tissue (e.g., [0021]), and the positioning unit has an anchoring formation (e.g., 140, Fig. 1; [0022]) arranged to fix the moving formation to a fixing tissue inside the human or animal body such that the target tissue is positioned in a workspace of the intervention tool. 
Regarding claims 2-4, as discussed above, Squicciarini teaches a medical endodevice for an intervention inside a human or animal body, comprising a laser arrangement, wherein the intervention tool is a laser beam propagating structure of the laser arrangement (as recited in claim 2);  wherein the laser beam propagating structure of the laser arrangement comprises an adjustable optics arranged to direct the laser beam in various directions (as recited in claim 3); wherein the laser arrangement comprises an optical fiber connectable to a laser source, the optical fiber has a distal end from which the laser beam is ejectable, and the laser beam propagating structure of the laser arrangement comprises the distal end of the optical fiber of the laser arrangement (as recited in claim 4).  See, e.g., [0026],  [0035].
Regarding claims 6, 8-13, and 15-16, as discussed above, Squicciarini teaches a medical endodevice for an intervention inside a human or animal body, wherein the moving formation of the positioning unit has a first rail, a first slide and a first arm (e.g., 140, Fig. 2), wherein the first slide is mounted to the first rail such that it is movable along the first rail, and the first arm is at one end region rotatably mounted to the first slide and at an opposite other end region rotatably mounted to the leg (as recited in claim 6); wherein the moving formation of the positioning unit has a further first rail, a further first slide and a further first arm, wherein the further first slide is mounted to the further first rail such that it is movable along the further first rail, and the further first arm is at one end region rotatably mounted to the further first slide and at an opposite other end region rotatably mounted to the further leg (as recited in claim 8); wherein the liaising structure comprises at least one navigation wire (e.g., [0032]) connected to the moving formation of the positioning unit (as recited in claim 9); the at least one navigation wire of the liaising structure is mounted to the first slide of the moving formation of the positioning unit (as recited in claim 10); comprising a decoupling structure (e.g., 140, Fig. 2) arranged to decouple the positioning unit once it is fixed to the fixing tissue (as recited in claim 11); wherein the positioning unit comprises a sensor (e.g., 116, Fig. 1) arranged to localize the positioning unit (as recited in claim 12); wherein the sensor is an optical sensor (e.g., 116, Fig. 1) (as recited in claim 13);  wherein the moving formation of the positioning unit is arranged to dislocate the intervention tool relative to the target tissue in three to five degrees of freedom (as recited in claim 15);  wherein the decoupling structure is arranged to recouple the positioning unit after being decoupled (e.g., [0025], [0030]-[0031]) (as recited in claim 16).  See, e.g., [0032] (“With respect to the arm or arms of the device, it is generally preferred that the device includes a plurality of arms that are coupled to the shaft such that the arms move between a first position and a second position, wherein the arms are proximal to the shaft in the first position and distal to the shaft in the second position. There are numerous manners possible in which the arms can be moved from the first to the second position, and all known manners are deemed suitable for use herein. For example, the arms can be moved by a plurality of actuators that are coupled to the shaft, wherein the actuators are moved by one or more elements (e.g., hydraulic, mechanic, or electric) at least partially disposed in the shaft. More preferably, however, the arms are moved by a frame that is coupled to the outside of the shaft, wherein the frame comprises a plurality of actuators (e.g., using umbrella type actuation) that will move the arms from the first to the second position. There are numerous manners of such actuation known in the art, all of which are deemed suitable for use herein. For example, the frame can have a set of guide rails that extend longitudinally along the shaft, wherein the frame is coupled to the shaft. One end of a first actuator can slidably engage with the guide rail while the other end can engage with one portion of an arm. A second actuator can move the first actuator along the guide rail while a third actuator engages with the second actuator to provide additional moving force. Alternatively, a plurality of actuators can be threaded through the shaft and perpendicularly exit the shaft to connect with the arms or arms. Advancing the actuators in such devices into the shaft will move the arm or arms outwardly. Most preferably, the endoscopic device has at least three arms that are circumferentially disposed on the shaft, and that are coupled to the shaft via a frame. The frame preferably extends the arms outward from a retracted position about the body to an extended position farther displaced from the shaft. In still further alternative aspects, the arms may also be moved via a screw-motion.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Squicciarini, as applied to claim 1 above, and further in view of  Miyoshi (US 20110009696 A1, January 13, 2011).
Regarding claims 5 and 7, as discussed above, Squicciarini teaches a medical endodevice for an intervention inside a human or animal body, except wherein the anchoring formation of the positioning unit comprises a leg with a foot portion fixable to the fixing tissue.  Miyoshi teaches a leg  (81A-81D, Fig. 39B) with a foot portion (81Y, Fig. 39B) fixable to the fixing tissue.  See, e.g., [0247] and Figs. 39A, 39B.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Miyoshi with the invention taught by Squicciarini such that wherein the anchoring formation of the positioning unit comprises a leg with a foot portion fixable to the fixing tissue (as recited in claim 5); wherein the anchoring formation of the positioning unit comprises a further leg with a foot portion fixable to the fixing tissue (as recited in claim 7) in order to more securely fix the unit to the tissue.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Squicciarini, as applied to claim 1 above, and further in view of  Bruno et. al. (US 20120220992 A1, August 30, 2012) (hereinafter “Bruno”).
Regarding claim 14, as discussed above, Squicciarini teaches a medical endodevice for an intervention inside a human or animal body, except comprising a robot arrangement connected to the intervention tool and the positioning unit via the liaising structure.  Bruno teaches a robot arrangement, as depicted in Fig. 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bruno with the invention taught by Squicciarini such that the invention further\ comprises a robot arrangement connected to the intervention tool and the positioning unit via the liaising structure in order to achieve a more accurate and automated treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792